UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-4212


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JUAN SANCHEZ,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at Big
Stone Gap. James P. Jones, Senior District Judge. (2:20-cr-00010-JPJ-PMS-1)


Submitted: January 27, 2022                                       Decided: February 2, 2022


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Juval O. Scott, Federal Public Defender, Nancy C. Dickenson-Vicars,
Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Abingdon, Virginia, for Appellant. Christopher R. Kavanaugh, United States Attorney,
Laura Day Rottenborn, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Juan Sanchez appeals from his 48-month sentence entered pursuant to his guilty

plea to possession of a weapon by an inmate. On appeal, Sanchez contends that the upward

variance in this case, from the Sentencing Guidelines range of 27 to 33 months in prison,

rendered his sentence both procedurally and substantively unreasonable. We affirm.

       We review a defendant’s sentence “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007). In so doing, we examine the

sentence for “significant procedural error,” including “failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as mandatory, failing to consider

the [18 U.S.C.] § 3553(a) factors, selecting a sentence based on clearly erroneous facts, or

failing to adequately explain the chosen sentence.” Id. at 51. “A sentencing court’s

explanation is sufficient if it, although somewhat briefly, outlines the defendant’s particular

history and characteristics not merely in passing or after the fact, but as part of its analysis

of the statutory factors.” United States v. Blue, 877 F.3d 513, 519 (4th Cir. 2017) (brackets

and internal quotation marks omitted).

       If we find no procedural error, or find that such error is harmless, we also must

consider the substantive reasonableness of the sentence in view of the totality of the

circumstances. Gall, 552 U.S. at 51. When a district court departs from or imposes a

sentence outside of the Guidelines range, we “must consider the extent of the deviation and

ensure that the justification is sufficiently compelling to support the degree of the

variance.” United States v. Zuk, 874 F.3d 398, 409 (4th Cir. 2017) (internal quotation

marks omitted). “[E]ven though [this court] might reasonably conclude that a different

                                               2
sentence is appropriate, that conclusion, standing alone, is an insufficient basis to vacate

the district court’s chosen sentence.” Id. (internal quotation marks, ellipsis, and brackets

omitted).

       Sanchez first asserts that the district court failed to provide a sufficient explanation

for its upward variance. However, the district court discussed Sanchez’s criminal and

personal history, both in and out of prison, noting that he was transferred due to the finding

that he was a threat to a correctional officer. The court explained the safety hazards that

can result from weapons in a maximum-security federal prison, even weapons ostensibly

possessed for protection. The district court stated that the § 3553(a) factors of just

punishment and specific and general deterrence justified the upward variance. While the

variance in this case was substantial, the district court’s explanation was appropriate,

detailed, and individualized, rendering Sanchez’s sentence procedurally reasonable.

       Next, Sanchez argues that his sentence is substantively unreasonable because the

district court relied on factors already considered by the Guidelines and which would be

present in any case of possession of a weapon in prison. However, as discussed, the district

court explicitly noted that the possession of a weapon was especially serious in a

maximum-security facility, where the breakdown of security and discipline poses an even

greater threat to inmates and staff. Moreover, the court noted Sanchez’s history of gang

membership and threatening behavior in prison. These factors are not accounted for in the

Guidelines. Furthermore, the district court specifically relied upon the necessity for both

general and specific deterrence in Sanchez’s situation to help stem the violence in his, and

similar, institutions. See United States v. Lee, 974 F.3d 670, 677 (6th Cir. 2020) (noting

                                              3
that a variance based on the need for deterrence may be substantively reasonable if

“uniquely problematic criminal history demonstrates a specific need for deterrence beyond

that already captured by the guidelines”); United States v. Irey, 612 F.3d 1160, 1212 (11th

Cir. 2010) (“The more serious the crime and the greater the defendant’s role in it, the more

important it is to send a strong and clear message that will deter others.”). The district

court varied upward based on these relevant considerations as they relate to the § 3553(a)

factors. Thus, the district court did not abuse its discretion in imposing the upward

variance.

       Because the sentence imposed by the district court is procedurally and substantively

reasonable, we affirm Sanchez’s sentence. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             4